Title: To George Washington from Samuel Huntington, 25 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 25. 1781
                        
                        Your Excellency’s Letter of the 17th Instant with its Enclosures were received last Evening; and I have now
                            the Honor of forwarding the enclosed Despatches from Genl Greene & Copy of a Letter from Governor Jefferson, which
                            contain the latest Intelligence from the Southward.
                        The Intelligence is interesting & Situation of Affairs critical. It is however to be hoped that the
                            Spirit of the Inhabitants may afford such Aid to General Greene as shall enable him to give More agreeable Information in
                            a Short Time. I have the Honor to be with very great Respect your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington

                        
                    